UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6714



In Re:   ELTRENTROSE F. LIVERMAN,

                                                          Petitioner.




         On Petition for Writ of Mandamus.    (CA-00-922-2)


Submitted:   July 12, 2001                   Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eltrentrose F. Liverman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eltrentrose F. Liverman has filed a petition for a writ of

mandamus seeking an order from this court directing the district

court to rule on his successive motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 2000).   Mandamus is a drastic remedy to be used

only in extraordinary circumstances.    Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). “[C]ourts are extremely reluctant

to grant a writ of mandamus.”   In re Ford Motor Co., 751 F.2d 274,

275 (8th Cir. 1984). In seeking mandamus relief, Liverman carries

the heavy burden of showing that he has no other adequate means to

attain the relief sought and that his right to such relief is clear

and indisputable.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).   We find that Liverman has failed to meet

this burden and thus we deny the petition.      We deny Liverman’s

motion to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                  2